Citation Nr: 0604348	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1941 to 
January 1946 and died in February 2002.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In November 2005, the appellant, through her accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In November 2005, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause had been shown, and granted the appellant's motion to 
advance her appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in February 2002, at the age of 79.  
According to the death certificate, the immediate cause of 
death was apnea secondary to metastatic cancer.

2.  The first objective medical evidence of a diagnosis of a 
cancerous disorder was apparently in 1980, with a diagnosis 
of breast cancer for which the veteran underwent a right 
mastectomy; then in approximately 1998, with a diagnosis of 
renal cell cancer for which the veteran underwent a right 
nephrectomy; and, in January 2002, with a diagnosis of a 
large lung mass thought probably to be metastatic disease 
from renal cell carcinoma.

3.  The competent and objective medical evidence demonstrates 
that no metastatic cancer disorder, or apnea, was manifested 
during the veteran's period of active military service or 
within one year after his separation from service.

4.  At the time of his death, the veteran had no service-
connected disabilities.

5.  No objective medical evidence has been submitted or 
identified which would demonstrate that the veteran's death 
was related to his period of active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  Cancer was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his active military service.  In essence, she 
has alleged that the veteran died from apnea due to 
metastatic cancer that was caused by gastritis or 
gastrointestinal esophageal reflux disease (GERD) that she 
maintains was incurred during active service.

I.	Duty To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In January 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  The RO issued a detailed August 
2004 statement of the case (SOC) in which she and her 
representative were advised of all the pertinent laws and 
regulations, including those regarding service connection for 
the cause of the veteran's death.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the August 2004 SOC contained pertinent 
language from the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§3.102 and  3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Additionally, it appears that, in 1973, the veteran's service 
medical records may have destroyed in a fire at the National 
Personnel Records Center (NPRC).  The Board wishes to make it 
clear that it understands the court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

The evidence of record reveals that the veteran was born in 
June 1922 and died in February 2002, at the age of 79.  
According to the certificate of death dated that month, the 
immediate cause of the veteran's death was apnea due to 
metastatic cancer.  No other underlying cause of death was 
noted, and an autopsy was not performed.  At the time of his 
death, the veteran had no service-connected disabilities.

In an October 2002 letter, the NPRC advised the veteran that 
his service medical records may have been destroyed in a fire 
in 1973.

Available medical records include a copy of the United States 
Office of the Surgeon General's (SGO) Morning Reports for the 
19th Recon. Squad. Long Range for November 16 to 30, 1943, 
indicating that the veteran was hospitalized. The SGO morning 
reports indicate that in October 1944 he was hospitalized for 
treatment of impetigo contagiosa and conjunctivitis 
catarrhal.

Post service, VA and non-VA medical records, dated from 
September 1999 to February 2002, reflect that in September 
1999 the veteran was seen in the VA outpatient clinic for 
hand pain associated with arthritis.  He gave a past medical 
history of having his gall bladder removed and said a year 
earlier his right kidney was removed due to some kind of 
tumor.  He denied having any gastrointestinal complaints.  
The clinical impression was history of gallbladder/right 
nephrectomy.  

The VA records further show that when seen in March 2001, he 
still struggled with GERD symptoms.  The clinical impression 
at that time included GERD/stable on "PPI" (proton pump 
inhibitor) with a history of Hy pylori.  

When seen in the VA outpatient clinic in July 2001, the 
veteran complained that certain foods bothered him and his 
prescribed medication was ineffective.  He believed he had an 
upper gastrointestinal (GI) series several years earlier that 
showed gastritis in his stomach.  Upon examination, the 
clinical impression was GERD.

In July 2001, the veteran submitted a claim for service 
connection for GERD.  At that time, he also submitted a 
written account of his November 1943 hospitalization.  He 
said he had stomach pains and indicated he was placed on a 
special diet; blood tests were performed and his gallbladder 
was X-rayed.  He said that on November 26th test results 
showed that he had a gastrointestinal problem.  

The veteran was examined in the VA outpatient 
gastroenterology clinic in October 2001.  He was referred for 
persisting complaints of "acid" burning in his epigastrium 
aggravated by eating various foods, for over 50 years.  
Medication relieved his symptoms.  He denied ever having an 
upper GI endoscopy or a finding of peptic ulcer disease.  His 
past surgical history included right mastectomy and 
nephrectomy for malignancies and a cholecystectomy.  Results 
of an upper GI series performed in September were negative.  
The clinical impression was a man with persistent reflux 
symptoms, off PPI.  It was noted that the veteran had a long 
history of epigastric distress without complicating signs, 
approximately 50 years, and was never endoscoped.  Further 
testing was recommended to rule out mucosal complications 
such Barrett esophagus.  

VA hospitalized the veteran in October 2001 for evaluation of 
possible tuberculosis.  
The differential diagnosis included smoldering myeloma versus 
monoclonal gammopathy of unknown significance.  Other 
discharge diagnoses included renal cell carcinoma status post 
right nephrectomy in 1998, history of reflux disease, and 
right breast cancer status post mastectomy.

Private medical records, dated from January to February 2002, 
indicate that in early January 2002 the veteran was 
hospitalized and was diagnosed with a large lung mass, 
thought probably metastatic disease from renal cell 
carcinoma.  The records reflect that five years earlier he 
underwent a right nephrectomy for renal cell carcinoma.  
Twenty years earlier he was treated for a right mastectomy 
for breast carcinoma and was status post cholecystectomy.  
The records also show that the veteran had inoperable skin 
cancer and tracheal cancer.  When discharged for the final 
time in February 2002, the diagnoses included mediastinal 
mass, right upper lobe bronchial obstruction, history of 
renal cell cancer, status post right nephrectomy, and history 
of right breast cancer, status post mastectomy (in 1980).

In November 2003, the RO denied the veteran's claim for 
service connection for GERD.

In December 2003, the RO received the appellant's claim for 
dependency and indemnity compensation (DIC).  In a written 
statement accompanying her claim, she said "[e]vidence will 
show during my husband's military service he was treated in 
various military medical facilities for gastritis".  She 
submitted a copy of the previously discussed chronology of 
the veteran's medical treatment in 1943, noted above.  She 
said the veteran suffered from stomach problems that she felt 
contributed to his developing subsequent cancer.

In a February 2004 signed statement, the appellant said that 
the veteran had gastritis that caused his hospitalization in 
service.  She believed he developed cancer that stemmed from 
his stomach disorder.  She enclosed a statement from her 
daughter-in-law, a registered nurse.  The appellant's 
daughter-in-law said that two years earlier, the veteran 
developed a tumor in his abdominal cavity that pushed against 
his esophageus and trachea and affected his ability to 
breathe.  She said his long [standing] gastric problems took 
him away.

Also in February 2004, the appellant submitted copies of the 
letters written to her by the veteran in November 1943 while 
he was hospitalized.  In these letters, he described having 
stomach pain for which blood tests performed and x-rays 
taken; and said he was placed on a special diet.

In her November 2004 substantive appeal, the appellant 
maintained that the veteran had GERD in service, and that he 
continued to experience problems with GERD after his 
discharge until his death.  The appellant submitted medical 
information from the Internet regarding treatment of GERD.  
It was noted that many people who developed GERD have the 
condition all their lives.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., malignant tumors, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

As noted above, in light of the veteran's missing SMRs, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection for the 
cause of death requires an etiological link between the 
claimed in-service injury and the currently claimed 
disability.

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the veteran's death was related to 
military service.

The appellant appears to argue that the veteran was treated 
in service for what she variously claims was GERD or 
gastritis that the veteran suffered with his whole life and, 
she claims this caused the metastatic cancer that caused the 
apnea from which he died.  However, the medical evidence of 
record reveals that while the veteran was apparently 
hospitalized for an intestinal problem in November 1943, 
there is no indication of GERD nor is there any reference in 
the available record to diagnosis of, or treatment for, 
metastatic cancer in service.  Further, the medical evidence 
of record from 1999 to 2002 does not substantiate that the 
veteran had GERD related to service.  The medical evidence of 
record does not establish that the veteran had GERD or 
metastatic disease during service.  

Moreover, there are absolutely no medical records reflecting 
complaints or diagnosis of, or treatment for GERD until 2001, 
more than 50 years after the veteran was discharged, when he 
reported a history of epigastric complaints and reflux for 50 
years.  The RO denied the veteran's claim for service 
connection for GERD in November 2003.

Furthermore, the medical evidence of record next reflects 
that it was not until January 2002 that the veteran was 
diagnosed with a large lung mass, thought to probably be 
metastatic disease from renal cell carcinoma, more than 56 
years after his discharge from active service.  The records 
indicate that five years earlier, in approximately 1997 or 
1998, the veteran underwent a right nephrectomy for renal 
cell carcinoma and in 1980 was treated for breast cancer.  
Moreover, there is no medical opinion linking any diagnosed 
GERD to service or to the veteran's death in 2002.  Nor is 
there a medical opinion linking any diagnosed GERD to the 
mediastinal mass diagnosed in February 2002.  

Private and VA medical records, dated from 1999 to 2002, 
include hospital records that describe the veteran's 
treatment for GERD in 2001 and, in 2002, for the large lung 
mass.  However, the records show that treating physicians 
associated the veteran's large lung mass with metastatic 
disease from renal cell carcinoma.  There is absolutely no 
medical evidence linking any diagnosed renal cell carcinoma 
to GERD or gastritis.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this 
appeal that the veteran suffered from GERD or gastritis 
problems in service.  Thus, given a finding that the veteran 
died of apnea due to metastatic cancer, she apparently 
believes that the veteran died from a service-connected or 
presumptive disease under 38 C.F.R. §§ 3.307 and 309(c).

In evaluating this premise, the Board notes that the veteran 
was not service-connected for any disability.  Nevertheless, 
the Board notes that the veteran died from apnea due to 
metastatic cancer.  While the morning reports appear to 
reflect his hospitalization for an intestinal disorder in 
November 1943, there is simply no medical evidence in the 
record before the Board that the veteran's treatment in 
service was the immediate or underlying cause of his death, 
or that the condition played a contributory cause, i.e., that 
there was a causal connection.  Moreover, there is no 
indication that the veteran's apnea due to metastatic cancer 
was related to service.  In fact, the Board would note that, 
contrary to the appellant's repeated contentions, the first 
mention in the medical records of GERD was in 2001, more than 
50 years after the veteran's discharge from service.  More 
significantly, as noted above, the private hospital records 
indicate that treating physicians diagnosed the veteran's 
large lung mass as metastatic disease from renal cell 
carcinoma.  The medical records are totally devoid of any 
reference to renal cell carcinoma associated with the 
veteran's treatment in service. 

Finally, it should be noted that there is no medical evidence 
that suggests that the GERD was in any way related to the 
onset of the cancer of the breast, the renal cancer, or the 
cancer in the lung at death.

In support of her claim that the veteran's treatment in 
service for some unknown intestinal problem led to his death 
in February 2002, the appellant would point to a written 
summary prepared by the veteran and to his letters to her in 
1943.  The Board does not dispute that the veteran was 
treated for an intestinal problem in service in November 
1943.  She also points to the Internet medical literature 
indicating that those with GERD may have it all their lives.  
However, again, there is simply no medical evidence of record 
to associate any diagnosed GERD with the veteran's period of 
military service and with the apnea due to metastatic cancer 
that caused his death.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for the 
cause of the veteran's death must be denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


